AO450 (NVD Rev. 2/18) Judgment in a Civil Case




                                  UNITED STATES DISTRICT COURT
                                                 DISTRICT OF NEVADA


Sergio Momox-Caselis, et al.,                          JUDGMENT FOR ATTORNEY FEES
                                                       IN A CIVIL CASE
                                                       JUDGMENT   IN A CIVIL CASE
                                Plaintiffs,
         v.                                            Case Number: 2:16-cv-00054-APG-GWF
Maira Juarez-Paez, et al.,


                                 Defendants.


         Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and
         the jury has rendered its verdict.

         Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
         or heard and a decision has been rendered.

         Decision by Court. This action came for consideration before the Court. The issues have been
         considered and a decision has been rendered.

         IT IS ORDERED AND ADJUDGED
thatJudgment
that Judgment   is is entered
                   entered     in favor
                           in favor     of Defendants
                                    of Defendants       County
                                                   and against    of Clark,
                                                               Plaintiffs   Tara of
                                                                          County  Donohue,    Lisa
                                                                                     Clark, Tara   Ruizlee,Lisa
                                                                                                 Donohue,
Ruizlee, Kim Patricia
Kim Kallas,    Kallas, Patricia
                         Meyers, Meyers,
                                   JeremyJeremy
                                           Law, Law,   Shuuandy
                                                  Shuuandy        Alvarez,
                                                              Alvarez,  LaniLani Aitken,
                                                                              Aitken, and and OscarBenavides
                                                                                            Oscar   Benavides,
collectively, in the  amounts  of $22,268.00 for attorney's fees and $7,147.90  for costs.
and against Plaintiffs in the amount of $22,268.00 for attorney's fees and $7,147.90 for costs.




         9/27/2019
         ____________________                                 DEBRA K. KEMPI
         Date                                                Clerk



                                                              /s/ S. Denson
                                                             Deputy Clerk
